Exhibit 10.1




AGREEMENT TO TERMINATE MANAGEMENT SERVICES AGREEMENT

 

            THIS AGREEMENT TO TERMINATE MANAGEMENT SERVICES AGREEMENT (this
“Agreement”), is made and effective as of the 30th day of September, 2016 (the
“Termination Effective Date”), by and among: (i) ALGAR, INC., a Kentucky
corporation (the "Manager"), (ii) SEAN GARBER, (“Garber,” collectively with the
Manager, the “Manager Parties”), and (iii) INDUSTRIAL SERVICES OF AMERICA, INC.,
a Florida corporation (“ISA” or the "Company"). 

 

RECITALS



A.      The Company and the Manager entered into a Management Services
Agreement, dated December 2, 2013, but effective December 1, 2013 (the
“Management Agreement”) for the Company to retain the Manager to provide certain
management and advisory services to the Company.

B.      The Management Agreement provides for a final termination date of
December 31, 2016.

C.      The Company has focused on working to increase efficiencies and
productivity in its core business while a special committee of the Company’s
Board of Directors assists the Board in evaluating strategic alternatives.  In
connection with the ongoing evaluation of strategic alternatives, the Company
and the Manager desire to terminate the Management Agreement as of the
Termination Effective Date.

D.      Section 2(b)(iii) of the Management Agreement provides that the
Manager’s Services may be terminated without Cause or by the Manager without
Good Reason upon the giving of 90 days’ advance written notice.

E.      The parties desire to terminate the Management Agreement, the Term, and
the Manager’s Services as of the Termination Effective Date without 90 days’
advance written notice.

F.      The parties desire to terminate the Management Agreement in accordance
with the terms, conditions, provisions and limitations set forth in this
Agreement.

G.      Garber as CEO and a shareholder of the Manager will receive benefits
from the termination of the Management Agreement.

H.      Capitalized terms used in this Agreement have the meanings set forth for
them in the Management Agreement unless expressly defined herein




--------------------------------------------------------------------------------







 

AGREEMENT

 

In consideration of the premises, the immediate termination of the Management
Agreement, the mutual covenants and conditions set forth herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound, agree as follows:

1.              Termination of Agreement.  The parties hereby terminate the
Management Agreement, the Term, and the Manager’s Services as of the Termination
Effective Date.

2.                  Compensation for Services. In full and complete satisfaction
of all amounts owed to the Manager under the Management Agreement, the Company
will pay the Manager: 

a.           an amount equal to $20,880.30 on the Termination Effective Date; 

b.         an aggregate amount equal to $50,000, payable in three equal monthly
installments on the last day of October, November and December 2016; and 

c.       an amount equal to ten percent (10%) of the decrease in reported “Loss
before income taxes” for the nine months ended September 30, 2016 as reported on
the Condensed Consolidated Statements of Operations in the Company’s Quarterly
Report on Form 10-Q for the period ended September 30, 2016, as filed with the
U.S. Securities and Exchange Commission (the “SEC”), over the Company’s reported
“Loss before income taxes” for the nine months ended September 30, 2015 as
reported on the Condensed Consolidated Statements of Operations in the Company’s
Quarterly Report on Form 10-Q for the period ended September 30, 2016, as filed
with the SEC (the "Accrued Bonus Payment"). The Accrued Bonus Payment will be
payable as follows:  subject to the availability of cash under applicable law
and loan covenants, the Company shall pay the Accrued Bonus Payment to the
Manager, if applicable, upon the first to occur of March 31, 2017, or the date
of closing of a Change of Control Transaction (as a termination of this bonus
program).  The parties acknowledge that, for purposes of the calculation of the
Accrued Bonus Payment, any one-time, extraordinary or non-recurring income or
expense items shall be removed from the calculation.  

3.             Nonsolicitation. Each of the Manager Parties agrees that at all
times during the one-year period following the Termination Effective Date (the
“Restricted Period”), the Manager Parties will not, directly or indirectly,
whether for their own account or that of any other person or entity, attempt to
or actually do any of the following: 

         a.      solicit, divert, or accept any portion of the business of any
customer or supplier of the Company mutually designated by the Company and the
Manager Parties (the “Designated Entities”) with respect to any product or
service that is the same as, similar to, a substitute for, or competitive with
any product or service offered by the Company;

          b.      induce any Designated Entity to cease doing business with the
Company or to reduce the volume of business they do with the Company;

           c.       provide any advice to or otherwise induce a Designated
Entity to cease doing business with the Company or to reduce the volume of
business it does with the Company;

        d.     in any other way interfere with the Company’s business or the
relationship between the Company and a Designated Entity;     

2

--------------------------------------------------------------------------------




         e.                 in any manner recruit, solicit, induce, entice, or
persuade any employee of the Company to terminate or change the employee’s
employment or other relationship with the Company or discuss the prospect of an
employee of the Company leaving or changing employment with the Company; or

          f.                  hire any employee of the Company mutually
designated by the Company and the Manager Parties (the “Designated Employees”). 

4.                  Equitable Remedies. Each of the Manager Parties hereby
acknowledges that the restrictions contained in this Section 3, in view of the
nature of the business in which the Company is engaged, are reasonable and
necessary in order to protect the legitimate business interests of the Company
and its affiliates. The Company and the Manager Parties acknowledge and agree
that any breach or threatened breach of the provisions of this Section 3 would
cause irreparable injury and that a remedy at law would be inadequate.
Therefore, in the event of a breach or a threatened breach by the Manager
Parties of any provision of this Section 3, the Company is entitled to an
injunction or other equitable relief in any court of competent jurisdiction
restraining the Manager Parties from the commission of such breach without any
bond or other security being required and without the necessity of showing
actual damages, and to recover its attorneys’ fees, costs and expenses related
to the breach or threatened breach. Nothing contained herein should be construed
as prohibiting the Company from pursuing any other remedies available to it for
such breach or threatened breach, including the recovery of money damages. The
covenants and disclosures in this Agreement must be construed as independent of
any other provisions in this Agreement, and the existence of any claim or cause
of action by the Manager Parties against the Company, whether predicated on this
Agreement or otherwise does not constitute a defense to the enforcement by the
Company of such covenants and agreements. 

5.                  Termination of Stock Option Agreement.  The Company and the
Manager hereby terminate the Stock Option Agreement dated as of December 1, 2013
(the “Option Agreement”), between the Company and the Manager, with all
exercisable stock options thereunder terminated as of the Termination Effective
Date, such options having no value as the exercise price is $5.00 per share and
Section 3(a)(iv) of the Option Agreement requiring that the options expire upon
the expiration of the Term of the Management Agreement. 

 

6.                  Ancillary Documents.  Each of the Manager Parties hereby
covenants and agrees to execute and deliver to the Company on the Termination
Effective Date (i) resignations from all offices and director positions held
with the Company and its subsidiaries and (ii) a Revocation of Irrevocable
Proxies dated of even date herewith, for the revocation of each Irrevocable
Proxy referenced in the Management Agreement.




3

--------------------------------------------------------------------------------







      7.                  Securities Law Compliance.  Each of the Manager
Parties acknowledges that with respect to the fiscal year ended December 31,
2016, the Manager Party must file a Form 5 with the U.S. Securities and Exchange
Commission within 45 days after the end of the fiscal year, unless the Manager
Party has previously reported on Form 4 all reportable transactions that
occurred during the fiscal year.  Each Manager Party hereby represents that the
Manager Party has timely reported on Form 4 all transactions in the Company’s
equity securities required to be filed through the Termination Effective Date. 
Each Manager Party also acknowledges and agrees that (i) the Manager Party is
aware that the U.S. federal securities laws prohibit trading in the securities
of the Company while in possession of material, non-public information or from
communicating such information to any other person under circumstances in which
it is reasonably foreseeable that such person is likely to purchase or sell such
securities and (ii) the Manager Party will not trade in the Company’s securities
while in possession of any material, non-public information regarding the
Company.

 

     8.                Transition of Manager’s Services.   Each of the Manager
Parties hereby agrees to make itself reasonably available to assist the Company
in the orderly transition of the Manager’s Services, including cooperation with
the Company if assistance is required to locate, understand, or clarify any
services performed by the Manager during the Term.




9.                    Entire Agreement.  Except as set forth herein, the
Management Agreement is terminated and neither party under this Agreement will
have any further obligation to the other party under the Management Agreement or
the Option Agreement, other than under Sections 6, 7 and 11 of the Management
Agreement, which sections will survive the Termination Effective Date.    




10.        Headings.  The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement. 




11.       Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall be deemed to
be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.




12.          Construction.  Unless the context requires otherwise, singular
nouns and pronouns used in this Agreement shall be deemed to include the plural,
and pronouns of one gender shall be deemed to include the equivalent pronoun of
the other gender.

 

13.              Interpretation.  The parties to this Agreement acknowledge that
each of them has participated in the negotiation of this Agreement, and no
provision of this Agreement shall be construed against or interpreted to the
disadvantage of any party hereto by any court or other governmental or judicial
authority by reason of such party having or being deemed to have structured,
dictated or drafted such provision.




4

--------------------------------------------------------------------------------




 

14.     Survival.  All covenants, agreements, representations and warranties
made herein shall survive this Agreement and continue in full force and effect.

 

15.        Modification.  No modification of any provision of this Agreement
shall be effective unless the same is in writing and signed by all parties, and
then such modification shall be effective only in the specific instance or for
the purpose for which given.

 

16.     Severability.  If any term, provision or condition, or any part thereof,
of this Agreement shall for any reason be found or held to be invalid or
unenforceable by any court or governmental agency of competent jurisdiction,
such invalidity or unenforceability shall not affect the remainder of such term,
provision or condition or any other term, provision or condition, and this
Agreement shall survive and be construed as if such invalid or unenforceable
term, provision or condition had not been contained therein.

 

17.   Merger and Integration.  The recitals to this Agreement are incorporated
into and made a substantive part of this Agreement.  This Agreement contains the
entire agreement of the parties hereto with respect to the matters covered
hereby, and no other agreement, statement or promise made by any party hereto,
or any employee, officer, attorney, agent or other representative of any party
hereto, shall be valid or binding.

 

18.          Applicable Law.  The performance, construction and enforcement of
this Agreement shall be governed by the laws of the Commonwealth of Kentucky.

 

19.              Binding Effect.  This Agreement shall have no effect unless and
until it has been executed by the parties.

 

 

[End of Text of Agreement Only/Signature Page Follows]




5

--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties have executed this Agreement to Terminate
Management Services Agreement as of the Termination Effective Date, but actually
on the date set forth below.

 

INDUSTRIAL SERVICES OF AMERICA, INC.

 

 

 

/s/ Orson
Oliver                                                                      

By       Orson Oliver

Title:    Chairman and Interim Chief Executive Officer

 

Date: September 30, 2016

 

ALGAR, INC.

 

 

/s/ Sean
Garber                                                                       

By       Sean Garber

Title:    Chief Executive Officer

 

Date: September 30, 2016

 

/s/ Sean
Garber                                                                       

By       Sean Garber, individually

 

Date: September 30, 2016

6

--------------------------------------------------------------------------------